Title: From Alexander Hamilton to Jonathan Cass, 20 September 1799
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            N. York Sept. 20th. 1799
          
          It has been You are directed to repair on the receipt without
          You are directed on the receipt of this to repair without delay to Wilmington in the State of Delaware, to be employed in the recruiting Service. On your way thither you will please to report yourself to me either at this City or at Newark in N. Jersey (at your option) for further Orders.
          With great consideration &
          Major Cass
        